Order, insofar as appealed from, unanimously reversed on the law without costs, and matter remitted to Supreme Court, Monroe County, for further proceedings, in accordance with the following memorandum: The court erred in ruling on defendant’s application for a reduction in his maintenance obligation without holding a hearing (Wyser-Pratte v Wyser-Pratte, 66 NY2d 715, 717). Therefore, that portion of the first order reducing maintenance is vacated in its entirety and defendant’s request for modification is remitted for a hearing. The court also erred in awarding plaintiff a judgment for arrears and a wage deduction order in the absence of a notice of cross motion demanding such relief (CPLR 2215). We therefore reverse the second order in its entirety and vacate those provisions of the first order which granted plaintiff affirmative relief. Leave is granted to both parties to replead if they be so advised. (Appeal from order of Supreme Court, Monroe County, Mastrella, J.—modify divorce decree.) Present—Doerr, J. P., Denman, Boomer and Balio, JJ.